On Rehearing.
PER CURIAM.
The plaintiff in error, Carl Thomas, filed his petition for rehearing herein, together with brief in support thereof. The court has carefully re-considered the case on the merits, as well as the brief filed by plaintiff in error, and finds no reason therein to justify the court in modifying the opinion rendered herein on March 19, 1952.
The petition for rehearing is therefore denied, and the clerk of this court is ordered and directed to let the mandate issue forthwith.